Citation Nr: 1519583	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-36 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a left leg disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to November 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a left leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a left leg disorder was denied by the RO in an October 2001 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's left leg disorder received since the October 2001 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied entitlement to service connection for a left leg disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2014). 

2.  The evidence received since the October 2001 rating decision is new and material, and the Veteran's claim for service connection for a left leg disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is reopening the Veteran's claim.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Left Leg Disorder

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for a left leg disorder.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that a claim for service connection for a left leg disorder was last denied in a rating decision of October 2001.  The Veteran did not complete a timely appeal and subsequently the October 2001 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the October 2001 rating decision denied the claim on the basis that there was no evidence that the Veteran had a current left leg disorder, the Board finds that new and material evidence would consist of evidence that the Veteran has a current left leg disorder.

The evidence received since the October 2001 rating decision consists of numerous records and documents.  Among other things, the Veteran has testified that he experienced an injury to his leg during service and that he continues to experience left leg pain as a result of his time in service.  The Veteran testified that as a result of the injury to his left leg/foot during service, his bones were fused together in the left foot.  Importantly, a July 2010 VA Outpatient record notes that the Veteran has had a left foot bone fusion, with diminished dorsalis pedis and posterior tibial pulses in his lower extremity.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has a left leg disorder and may have had an injury during service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left leg disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disorder; to this extent, the appeal is granted.


REMAND

The claim for entitlement to service connection for a left leg disorder has been reopened.  

 Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran has asserted on multiple occasions that he received an injury to his left foot/leg during service and continues to experience left leg symptoms.  The Veteran's entrance examination notes that the Veteran had polio at age 3, and underwent a "muscle transplant to the left leg with good function ND."  See June 1961 examination.  He was then discharged from service several months later due to residuals of poliomyelitis of the left lower extremity, postoperative, following triple arthrodesis with inability to dorsiflex the ankle the maximum dorsiflexion being minus 15 degrees, existed prior to service (EPTS).  See November 1961 Medical Board Proceedings.

The available service treatment records do not document a left leg/foot injury; however, the Board notes that the Veteran testified that the bones in his left foot were fused during service as a result of the in-service injury, and a post-service VA Outpatient record, dated July 2010, document that the Veteran has a left foot bone fusion, with diminished dorsalis pedis and posterior tibial pulses in his lower extremity.

To date, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed left leg disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.  

Any updated treatment records should also be obtained and associated with the claims file.  The Veteran's personnel records should also be obtained and associate with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain the Veteran's personnel file and associate it with the claims file.

3.  Afford the Veteran a VA examination for his claimed left leg disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folders, access to Virtual VA and VBMS, and a copy of this Remand. 

All current left leg/foot disorders should be diagnosed.  

For each disorder diagnosed, the examiner should offer comments and opinion addressing the following:

a)  Is there clear and unmistakable evidence that the Veteran's currently diagnosed left leg/foot disorder existed prior to active service?

b)  If the Veteran's current left leg/foot disorder clearly and unmistakably pre-existed his active service, did it undergo a permanent worsening in service?  If so, was that permanent worsening clearly and unmistakably the result of the natural progress of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion.

c)  If the Veteran's current left leg/foot disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability of 50 percent or more) that the Veteran's current left leg/foot disorder is causally or etiologically due to his time in service. 

Again, the Veteran's lay statements in this regard must be considered.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

5.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.
 
6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


